Exhibit Audit Committee Charter NEARCTIC NICKEL MINES INC. AUDIT COMMITTEE CHARTER 1.0PURPOSE 1.1 The Audit Committee (the “Committee”) is established by the Board of Directors (the “Board”) of Nearctic Nickel Mines Inc. (the “Company”) for the purpose of overseeing the accounting and financial reporting processes of the Company and audits of the financial statements of the Company. The Committee is responsible for assisting the Board’s oversight of: 1.1.1 the independent auditor’s qualifications and independence; 1.1.2 the performance of the Company’s independent auditors; 1.1.3 the quality and integrity of the Company’s financial statements and related disclosure; 1.1.4 oversight of the Company’s internal and disclosure controls and reporting; and 1.1.5 the Company’s compliance with legal and regulatory requirements. 2.0COMPOSITION 2.1Members 2.1.1The Committee shall consist of as many members as the Board shall determine, but inany event not fewer than three members. 2.1.2The
